70586: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90337: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70586


Short Caption:STATE, LOCAL GOV'T EMPLOYEE-MGMT. RELATIONS BD. VS. EDUC. SUPPORT EMPLOYEES ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A715577Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:06/13/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:06/13/2018How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Local Government Employee-Management Relations BoardDonald J. Bordelove
							(Attorney General/Las Vegas)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentClark County School DistrictS. Scott Greenberg
							(Clark County School District Office of The General Counsel)
						


RespondentEducation Support Employees AssociationFrancis C. Flaherty
							(Dyer Lawrence, LLP)
						Sue S. Matuska
							(Dyer Lawrence, LLP)
						


RespondentInternational Brotherhood of Teamsters, Local 14Kristin L. Martin
							(McCracken, Stemerman & Holsberry)
						





Docket Entries


DateTypeDescriptionPending?Document


06/16/2016Filing FeeAppeal Filing fee waived.  State/County/Municipality.


06/16/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-18920




06/16/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-18922




06/20/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:16-19144




06/23/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  4/20/16.  To Court Reporter:  Dept. 1., 8th JDC.16-19745




06/24/2016Notice of Appeal DocumentsFiled Amended Case Appeal Statement.16-19857




06/28/2016Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.16-20140




06/29/2016MotionFiled International Brotherhood Of Teamsters Local 14's Motion For Leave To File Opening And Reply Briefs.16-20369




07/06/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-20996




07/08/2016MotionFiled Opposition to International Brotherhood of Teamsters, Local 14's Motion for Leave to File Opening and Reply Briefs.16-21238




07/08/2016MotionFiled Respondent's Objection to Modification of Caption.16-21241




07/08/2016MotionFiled Amended Opposition to International Brotherhood of Teamsters, Local 14's Motion for Leave to File Opening and Reply Briefs.16-21262




07/15/2016MotionFiled Local 14's Reply In Support Of Motion For Leave To File Opening And Reply Briefs; And Response To Esea's Objection To The Caption.16-22105




07/15/2016Docketing StatementFiled Response to State of Nevada Local Government Employee-Management Relations Board's Docketing Statement.16-22175




07/27/2016Order/ProceduralFiled Order Denying Motion.  Because Local 14 is not an appellant in this appeal, it may not file opening and reply briefs.  Local 14 was a party to the district court proceedings and thus appears to be appropriately listed in this court's caption as a respondent.  We thus decline to remove Local 14 from the caption of this appeal.  Local 14 may file an answering brief conceding district court error, but may not seek to alter the judgment.16-23333




08/24/2016MotionFiled State of Nevada's Motion for Appeal to be Expedited and for En Banc Review in the First Instance.16-26430




09/02/2016MotionFiled Opposition to State of Nevada, Local Government Employee-Management Relations Board's Motion for Appeal to be Expedited and for En Banc Review in the First Instance.16-27418




09/09/2016MotionFiled State of Nevada's Reply in Support of Motion for Appeal to be Expedited and for En Banc Review in the First Instance.16-28056




09/22/2016Order/ProceduralFiled Order.  We grant the motion to expedite this appeal to the following extent.  The opening brief and appendix remain due to be filed on or before October 18, 2016.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).   Upon the completion of briefing, we will expedite our resolution of this appeal as permitted by our docket.  Any determination regarding whether this appeal will be heard by the en banc court will be made after the completion of briefing.  Accordingly, we deny the motion for en banc review in the first instance at this time.16-29551




10/18/2016AppendixFiled Joint Appendix Volume I.16-32645




10/18/2016AppendixFiled Joint Appendix Volume II.16-32646




10/19/2016BriefFiled Appellant's Opening Brief.16-32774




11/02/2016Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days. Respondent may file any reply within 11 days of service of appellants' response. Briefing is suspended.16-34117




11/30/2016MotionFiled Appellant's Response to Order to Show Cause.16-37098




12/13/2016MotionFiled Respondent Education Support Employees Association's Reply to Appellant's Response to Order to Show Cause.16-38435




05/24/2017Order/ProceduralFiled Order Reinstating Briefing.  Respondents' Answering Briefs due:  30 days.  Appellant shall have 30 days from service of the last-filed answering brief to file and serve any reply.17-17397




06/06/2017MotionFiled Respondent Education Support Employees Association's Motion to Extend Time for Briefing (First Request).17-18680




06/13/2017Order/ProceduralFiled Order Granting Motion in Part.  Education Support Employees Association's Answering Brief due:  July 21, 2017.17-19601




06/13/2017MotionFiled Respondent International Brotherhood Of Teamsters Local 14's Opposition to Motion to Extend Time for Briefing.17-19610




06/20/2017Notice/IncomingFiled Notice that CCSD will not file answering brief.17-20305




06/20/2017BriefFiled Respondent International Brotherhood of Teamsters Local 14s Answering Brief.  (STRICKEN PER ORDER 9/13/17).


06/20/2017Notice/IncomingFiled Respondent International Brotherhood Of Teamsters Local 14s Request for Judicial Notice.17-20392




06/21/2017MotionFiled Respondent Education Support Employees Association's Motion to Strike International Brotherhood of Teamsters, Local 14's Answering Brief.17-20676




06/26/2017MotionFiled Respondent International Brotherhood of Teamsters local 14s Opposition to ESEAs Motion to Strike its Answering Brief.17-21144




06/30/2017MotionFiled Respondent Education Support Employees Association's Reply in Support of Motion to Strike International Brotherhood of Teamsters, Local 14's Answering Brief.17-21931




07/24/2017BriefFiled Respondent Education Support Employees Association's Answering Brief.17-24325




08/15/2017BriefFiled Appellant's Reply Brief.17-27288




08/15/2017Case Status UpdateBriefing Completed/To Screening.


09/13/2017Order/ProceduralFiled Order Granting Motion to Strike Answering Brief and Granting Motion for Judicial Notice.  The clerk shall strike the answering brief received on June 20, 2017.  Local 14 may file an amended answering brief within 11 days of the date of this order, if deemed warranted.17-30737




09/15/2017MotionFiled Respondent International Brotherhood of Teamsters Local 14s Motion for Reconsideration of Order Striking Brief or in the Alternative for Leave to File Amicus Brief. (Proposed brief attached) (DETACHED PROPOSED BRIEF AND RETURNED UNFILED PER 11/08/17 ORDER.)17-31272




09/22/2017BriefFiled Respondent International Brotherhood of Teamsters Local 14s Answering Brief.17-32091




09/26/2017MotionFiled Respondent Education Support Employees Association's Opposition to Respondent International Brotherhood of Teamsters Local 14's Motion for Reconsideration of Order Striking Brief or, in the Alternative, for Leave to File Amicus Brief.17-32498




09/27/2017MotionFiled Respondent International Brotherhood Of Teamsters Local 14s Reply In Support of Motion for Reconsideration of Order Striking Brief or, in the Alternative, for Leave to File an Amicus Brief.17-32881




11/08/2017Order/ProceduralFiled Order Denying Motion. We decline to reconsider our previous order.  Local 14's motion for leave to file a brief of amicus curiae is also denied. The clerk shall detach the proposed brief of amicus curiae from the motion filed on September 15, 2017, and return it unfiled.17-38437




02/26/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-07422




02/28/2018Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, April 11, 2018, at 10:30 a.m. for 30  minutes in Las Vegas.18-07810




03/05/2018MotionFiled Respondent Education Support Employees Association's Motion to Postpone Oral Argument.18-08441




03/06/2018Order/ProceduralFiled Order Granting Motion.  Respondent Education Support Employees Association's motion to continue the oral argument of this matter is granted.  Accordingly, the oral argument scheduled for April 11, 2018, at 10:30 a.m., is vacated, and the clerk of this court is directed to schedule this appeal for oral argument on the next available calendar.  Argument shall be limited to 30 minutes.18-08696




03/06/2018MotionFiled Appellant's Opposition to Motion to Postpone Oral Argument.18-08708




05/02/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, June 13, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-16577




05/30/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-20452




06/08/2018BriefFiled Appellant's Supplemental Authorities Pursuant to NRAP 31(e).18-21904




06/13/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel.


11/08/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cherry/Parraguirre/Stiglich. Author: Stiglich, J. Majority: Stiglich/Cherry/Paraguirre. 134 Nev. Adv. Opn. No. 86. SNP18-MC/RP/LS18-903377




12/03/2018RemittiturIssued Remittitur. (SC).18-906619




12/03/2018Case Status UpdateRemittitur Issued/Case Closed. (SC).


12/18/2018RemittiturFiled Remittitur. Received by District Court Clerk on December 10, 2018. (SC)18-906619





Combined Case View